DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the statements “a permanent net positive buoyancy” and “the reaction member has an adjustable buoyancy” are indefinite.  The specifications mention that the reaction member is able to be moved up/down.  Thus, it seems that is able 
If the float and the reaction member are submerged/sink, it is not clear both components (float and reaction member) have a “permanent” net positive buoyancy.  It seems that when both, the float and the reaction member are submerged, both have a net negative buoyancy.
The terminology of a “permanent” buoyancy is in contradiction with “adjustable buoyancy”.    Is the buoyancy permanent or variable (adjustable)?
Would the word “net” involve the total result combination buoyancy of both devices, the float and reaction member?  It is not clear what makes the float and the reaction member to have a permanent net positive buoyancy.
The statements are confusing and unclear.
Claims 2 – 12 are rejected due to their dependency on claim 1.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1 – 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amendment disclose that the float and reaction member each have a “permanent” net positive buoyance.
The original disclosure does not mention that the float and reaction member have a permanent (all the time) positive buoyance.
In fact, paragraph 0038 discloses that the reaction member is fill with air/water, thus “adjust its buoyance”.  At some point, when the reaction member is filled with water, the buoyancy is negative.  
Paragraph 0038 does mention that the “generator” has a permanent positive buoyancy.  However, the word “generator” refers to the whole system (the wave power generator; see paragraph 0031) and not specifically to the float and/or the reaction member or to any other specific component.

It is also noted that the disclosure does not explain what is meant by having a “permanent” positive buoyancy either (e.g. floating all the time, buoyant material, float having air all the time, etc.).
Paragraph 0040 of the specification mentions that the net buoyancy is made up of the reaction member and float (B1 + B2).  However, it is not disclose that both devices have a “permanent” (emphasis added) positive buoyancy.
In fact, the reaction member is filled with water (paragraph 0038), thus the buoyancy can be changed to have a negative buoyancy, thus the reaction member does not permanent buoyancy state.  The same applies for the float, since the float sinks.
The statement that the reaction member and float have a “permanent” net positive buoyancy constitute new matter since it is not supported by the original disclosure.
Again, the original disclosure does not mention what makes the float and reaction member to have a “permanent” positive buoyancy.  On the contrary, the original 
Disclosing a variable buoyancy, as in the Present Application, is not the same as having a certain permanent buoyancy. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 – 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster (WO 2013/068748 A2) in view of Foster et al (US 2013/0160444).
Foster discloses regarding,

at least one energy capturing float 2 which is movable in response 5to said wave motion (see figure 2); 
a reaction member 1 to be positioned below the energy capturing float; connection means for connecting said at least one energy capturing float to said reaction member (see Fig. 2); 
energy conversion means for converting relative movement between said reaction member and said at least one respective energy capturing float to the useful energy (see abstract); 
wherein the generator includes adaptable depth setting means for 10setting (see page 11, paragraphs 3, 4), over a predetermined range, the depth of the reaction member in the body of water and the height of the reaction member from a bed of the body of water (see page 18, claim 1), 
wherein the float and the reaction member each have a permanent net positive buoyancy (page 2, paragraph 5; page 3; paragraphs 4, 5; page 6; paragraph 1; page 7; paragraphs 4, 5; page 11, paragraph 5); wherein the reaction member has an adjustable buoyancy and a plurality of buoyancy modes (see Figs. 1, 2); and
wherein the generator comprises at least one submerged operating mode in which the reaction member and buoyancy float are submerged using the depth setting means (page 12, paragraph 7; see Figs. 8, 9, 13, 14) and in which the generator is arranged to convert the wave motion to the useful energy (see Fig. 6; abstract).


Foster et al (US ‘444) is being cited for explicitly teaching that the float and reaction member have a positive buoyancy (see Figs. 2, 3; paragraphs 23, 29, 30, 34, 41, 42, 64, 75).



Foster (WO ‘748) further discloses, regarding,

Claim 2, the connecting means defines a distance 15between said energy capturing float and said reaction member (see Fig. 2).  

Claim 3, the connection means are of adjustable length for independently adjusting the distance between the energy capturing float and the reaction member (page 18, claim 2).  

Claim 4, the positive buoyancy of the float and the reaction member cause adequate tension in the depth setting means to provide stability to the reaction member when submerged (page 8, paragraph 4).  

Claim  255, the connection means comprise at least one flexible line of adjustable length in which the length adjustment is achieved by winding the or at least one flexible line around a respective drum (page 9, paragraph 2).  

Claim 6, the connection means are adjustably 30mounted to the reaction member such that the geometry of the connection means can be altered (page 18, claim 4).  

Claim 7, the depth setting means comprise at least one flexible mooring line of adjustable length to adjustably position 35the reaction member above the bed of the body of water (page 7, paragraph 5).  

Claim 8, the generator has a net positive buoyancy that is resisted by tension of the at least one flexible mooring line (page 15, paragraph 7).  

Claim 9, the depth setting means 5is coupled to the reaction member by a winch 13a, 13b, 18a, 18b.

It would have been obvious before the effective filing date of the claimed invention to disclose the invention as Foster and to teach explicitly that the reaction member has a positive buoyancy as disclosed by Foster et al for the purpose of reducing damages to the system and/or reducing the cost of a wave energy apparatus.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster and Foster et al and further in view of Ordinary Skill in the Art.
The combined invention discloses all of the elements above.  However, the combined invention does not disclose explicitly the meter range mentioned in the 
Regarding claims 10, 11, 12, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to come with those optimum ranges that the applicant discloses for the dimensions of the reaction member, or float, or the separation of the float of reaction member, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges, for increasing the efficiency of the system, involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It would have been obvious before the effective filing date of the claimed invention to disclose the generator as disclosed by the combined invention and to modify the invention by disclosing the meter dimensions in order to increase the efficiency and/or reduce damages to the system (see Weyers column 5, lines 40 – 45; column 6, lines 22 – 39; column 3, lines 40 – 49), as taught as ordinary routine skill in the art.



Response to Arguments
Applicant's arguments filed 01/07/22 have been fully considered but they are not persuasive.
Regarding the remark that the float and reaction member each have a “permanent” net positive buoyancy, the statement constitute new matter, since the original disclosure does not mention that the devices, the float and the reaction member have such “permanent” feature.  In fact, the original disclosure teaches the opposite like the reaction member being filled with water (paragraph 0038).  Such statement discloses that the devices have a variable buoyancy (negative/positive buoyancy) and not a permanent positive buoyancy.
The original disclosure does not mention what makes the float and reaction member to have a permanent positive buoyancy.  It seems to be a mystery.
It appears that although such devices, the float and reaction member sink, it is still considered that both devices have a net positive buoyancy.

Foster (WO ‘748) teaches a system in which the combination of both devices (float and reaction member) has a net positive buoyancy (page 6, lines 7, 8).
Foster further discloses that the float and reaction member never reach the bottom of the ocean, thus both components have a certain permanent net positive buoyancy (page 12, paragraph 7; Fig. 9).
remains equal to the submerged weight W of the reaction member” (page 15, paragraph 6), thus the net (combination buoyancy) buoyancy of the system (float and reaction member) is a permanent positive buoyancy due to maintaining of an equalized buoyancy between the float and reaction member (page 16, lines 1 – 3).
It is further disclose that the entire apparatus “must be constantly trying to float to the surface” (see Foster, WO ‘748, page 17, lines 2 – 5), thus the system has a permanent positive buoyancy (emphasis added), which includes the combination (net buoyancy) of the float and reaction member (B1 + B2).

Regarding the remark that the reaction member allegedly does not have a positive buoyancy, Foster (WO ‘748) discloses that the reaction member and the float “are together floating on the surface S of a body of water” (see Fig. 1; page 6, paragraph 2).  Thus, both devices have a positive buoyancy.
Moreover, Foster teaches that the reaction member has a positive buoyancy since the “provision of an air supply to the energy capturing float from the reaction member” and the “reaction member has adjustable buoyancy and a plurality of buoyancy modes”, which include “a maximum buoyancy mode in which the 

Moreover, Foster et al (US ‘444) teaches explicitly that the reaction member has a positive buoyancy (see paragraphs 23, 29, 30, 34, 41, 42, 64, 75).

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, due to the unclear and puzzling aspect of what makes the float and reaction member to have a permanent net positive buoyancy, it would appear that such “permanent” feature refers to the system to be able to float constantly.
The prior art, Foster (WO ‘748) teaches that the system, “entire apparatus must be constantly trying to float” (page 17, lines 2 – 5), thus the system (float and reaction .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

January 20, 2022